O’Donnell, J.,
dissenting.
(¶ 21} I would dismiss this appeal as having been improvidently accepted because there is little if any legal value in issuing this opinion, as the General Assembly has now modified the statute that we interpret in this case.
{¶ 22} The majority correctly refers to the appropriate portion of former R.C. 2907.21:
{¶ 23} “(A) No person shall knowingly do any of the following:
{¶ 24} “ * * *
{¶ 25} “(3) Pay or agree to pay a minor, either directly or through the minor’s agent, so that the minor will engage in sexual activity, whether or not the offender knows the age of the minor.” Am.Sub.S.B. No. 2, 146 Ohio Laws, Part IV, 7266-7267.
{¶ 26} What the majority explains in a footnote, however, is the fact that effective September 11, 2008, this statute has been amended. The majority further admits that its holding is limited to an interpretation of the prior version of the statute. As amended, the statute now reads:
{¶ 27} “(A) No person shall knowingly do any of the following:
{¶ 28} “ * * *
{¶ 29} “(3)(a) Pay or agree to pay a minor, either directly or through the minor’s agent, so that the minor will engage in sexual activity, whether or not the offender knows the age of the minor;
{¶ 30} “(b) Pay or agree to pay a person the offender believes to be a minor, either directly or through the person’s agent, so that the person will engage in sexual activity, whether or not the person is a minor.” (Emphasis added.)
Sherri Bevan Walsh, Summit County Prosecuting Attorney, and Richard S. Kasay, Assistant Prosecuting Attorney, for appellant.
Christopher P. Muntean, for appellee.
{¶ 31} The single issue here is whether a defendant may be convicted of violating the former version of this statute when there was no actual minor whom the defendant paid or agreed to pay. The Ninth District Court of Appeals resolved that issue in the same fashion as this court now does. However, our role as a court of last resort is not to serve as an additional court of appeals on review, but rather to clarify rules of law arising in courts of appeals that are matters of public or great general interest. See Section 2(B)(2)(e), Article IV of the Ohio Constitution (providing that the Supreme Court may direct a court of appeals to certify its record “[i]n cases of public or great general interest”). If, upon hearing an appeal on the merits, this court concludes that the case does not present or no longer presents a question of public or great general interest, this court should dismiss the appeal as having been improvidently accepted. See Williamson v. Rubich (1960), 171 Ohio St. 253, 259, 12 O.O.2d 379, 168 N.E.2d 876 (dismissing the appeal as having been improvidently accepted “where [the] case presented on the merits is not the same case as presented on motion to certify”); S.Ct.Prac.R. 12(A) (“When a case has been accepted for determination on the merits pursuant to S.CtPrac.R. Ill, the Supreme Court may later find that there is no substantial constitutional question or question of public or great general interest, or that the same question has been raised and passed upon in a prior appeal. Accordingly, the Supreme Court may sua sponte dismiss the case as having been improvidently accepted, or summarily reverse or affirm on the basis of precedent”).
{¶ 32} Because the General Assembly has resolved the issue over which we accepted jurisdiction in this case by its amendment of R.C. 2907.21(A)(3), writing an opinion does little to clarify the law. Moreover, because of this amendment, the matter is not likely to arise in the future. Accordingly, in my view, this case should be dismissed as having been improvidently accepted.